 

ORIGHNALenciHens SraE OSE

   
    
   

 

FORTHE NOBTHEAN DISTP.ICT IGF TEXAS
DA LL A S DIVI S1Q Nash US. DISTRICT CourT +

By

 

 

 

eputy

 

Kerveon Twomast2G00310% Case NBT2OCVI2

Eva ONE QR
v D LY
M parr aed Baonn Darnas Counsry MOTLON FOR TEMPOE \f AP

Succes RESTAAINING ORDER J
ween PRELIMINARY INJUNCTION

,

1G IHE Parstornc Jupse FoR THE UO) wate: » a cS Dersrarer
OVAT FOR THE Noas Pon Desedeeer oF TEXAS DALLAS
Davasten

Comts NOV , 1) K EeRaEW a HEoMAS, HEREINAFTER fe rere TONE A
SEEKING A Jemeoaaay eernaede Oavee \ PRELIMINARY

Tasunctien) Far IMME! JA (= Re Ie AS I= FIRONM
CUSTODY, STEMMING FROM THE COVD-| pe Mra

Portrrowest HERESY ALLEGES THAT THE Comodttt0ons Oo}
— ras t.. WITHIN THE. fg Actrtiy VIOLATE THE (| wir Proc ts s
LALUSE OF THE. OF x Jct A wEnomMent Ta THE Unie» TATE S
Coms7atuTton Tun CONDTITONS AMOUNT TO PUNTSHMEN? OF A
PRE TRTAL DETAINEE WITH NO LE6ITITMATE pureost. INE LAcIC
OF IMPLEMENTATION oF PROPHYLACTIC PROCEDURES & REFUSAL
To PROrTrECY VETZT TONE Q FRoeM HAQM ASSOCIATE’) WITH COV!
IS SI6NIEIES. DELI BLAME InoerERenct To PeTIttonEas Duk
—-Eaasinss Rae ut 5s WHE AL THE COURT TAKES INTO ACcOoUNT
ETITIDONEZS UNDEMTING MEDICAL CondtyTrON(S)

Pett tionen Dieu ALLEGE S THAT a rf RE TIS A SUBSTAASTI AL
LIKEALT HOOD OF SUCCESS ony Thre meERtr,s : A SUBSTAUTIAL TREAT
OF TRREPARABLE HARM TE THE FNTDUNCTION mS NOT GRANTED, A),
[HE THREATENED UNDU2x GUTWETGHS Any HARM THAT MAY RESUCT
Case 3:20-cv-01258-C-BN Document 6 Filed 05/14/20 Page 2of2 PagelD 66
RoM THE IANTUNC TION FO TRE Now “MOVANT , é ih Te AT THE
NTUNCTION WILL Not UNDEQMANE THE PuSLT Cc INTEREST

WHEREFORE, Pe-z-zenea acovesss rus Count Gant
Titrow Ki a _IS8® Foe Jemeawan Resenatnene Qader
& Pane LIMINAZy 2 Egon Nr RE CTING Darras C owNTY
HERTEF RELEASE YETITION£e A ne SUBS GC CT TO
_GoND. conditions zm Cause No F2 2046078 v M20 2049 7
lo ALLoLw eerie TO PAN. Frecramate< M ont TIVINGS ANY
OTHEA FEES AS RETMBUASEMENT FEES, CoVAT_SOSTS Oo@ WAIVE —
FERS. lo oRoee Darras. County Cours NOT TO ek aaa St
Perrrtonee PRNDING THE HEARING on SATD. Haseas. Conrus
NLESS Payst TIQOMEN. VIOLATES Condatron(s) OF RELGASE
PetItroNEAs MEDTCAL RECORDS BE FLitD UNDER SEAL To |
MAINTATHL. TRE PRIVACY OF SATD RECORDS k Gave CT mMeReency.
NSTOER ATION Te SAID Morzos\(s)

em

t+ TRE + Unoseasteneo. “Agerant, aE TAG —Comentent te HavIné
PEASON AL KNOWLEDGE OF THE. FACTS CONTAINED HEQETN) VERTFY_
UNDEQ PEenarty Of PERTURY UNDER TRE LAWS OF THE Oars
es ART TRUE N coRRECT iN Acco@DANCE worn 22 3USC_

 

 

 

 

a | — Keennen) |HOMAS
Oo Bo FF 20003 70%
BO a NT/2E-0o%
sac eeepc cement A — Darras Coonty Jaze a
| a SO PO Bx OO DS _
OC Dates ai Ds 13260 _
